Title: To James Madison from David Montague Erskine, 31 January 1809
From: Erskine, David Montague
To: Madison, James



Sir,
Washington, Jany. 31st. 1809.

In obedience to His Majesty’s Commands I have the Honor to lay before the Government of the United States, a Statement, contained in the inclosed Letter from Captn: Hamilton, Commander of His Majesty’s Packet Lord Hobart, relative to the Boarding and Detention of that Vessel by the Direction of the Commanding Officer of the United States Frigate the Chesapeake.
His Majesty’s Packet being a Royal Vessel is not liable to the Regulations to which Merchant Vessels are subjected, and the Demand, of the Officer of the Chesapeake to see the Commission, of Captn. Hamilton appears to have been a wanton Insult as His Majesty’s Packet Lord Hobart had been lying for some Weeks in the Harbour of New York, and probably in sight of the Chesapeake; the Flag designated the Nation to which it belonged and the Service on which it was employed.
I beg Leave, Sir, therefore to request that You would be pleased to lay the Circumstance of this unwarranted Detention of His Majesty’s Vessel, and of Insult to His Flag, before the President of the United States who will I am persuaded, consider it to be a proper Attention and Respect due to His Majesty to cause the Officer of the United States Frigate Chesapeake to be severely reprimanded for his unjustifiable Conduct, and to issue Orders which may prevent the Recurrence of similar Offences.  I have the Honor to be, With the highest Respect and Consideration, Sir, Your most obedient humble Servant

D. M. Erskine

